DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabuchi et al. (2017/0372489).
Claim 1
 	Tabuchi et al. (2017/0372489) discloses a stage (Fig. 1, Ref. 21) that includes a translation stage part (Fig. 1, Ref. 212) having a placement surface (Fig. 1, Ref. 211) on which a measurement object (Fig. 1, Ref. W) is placed and capable of translating the placement surface (Para. 0042-0043); an illuminator that includes a plurality of independently controllable and two- 10dimensionally-arranged projection devices (Fig. 1, Ref. 24; Fig. 1 show at least 2 on either side of Ref. 23) to illuminate the measurement object (Fig. 1, Ref. W) placed on the stage (Fig. 1, Ref. 21) with measuring light having a predetermined projection pattern having alternating light-and-dark intervals (Para. 0048, 0051); a photoreceptor (Fig. 1, Ref. 23) that receives measuring light reflected by the measurement object (Fig. 1, Ref. W) illuminated by the illuminator (Fig. 1, Ref. 24), and to generate a projection pattern image (Para. 0065); 15and a movement controller  method of projecting a sinusoidal stripe pattern on a measurement target object W, and of acquiring a captured image each time the stripe pattern is moved at a pitch less than the sinusoidal cycle; Para. 0049-0050).  

    PNG
    media_image1.png
    477
    690
    media_image1.png
    Greyscale

Claim 2
 	Tabuchi et al. (2017/0372489) discloses a measuring light source (Fig. 1, Ref. 241); and a pattern generator (Fig. 1, Ref. 243) that includes the two-dimensionally-arranged projection 25devices each of which transmits or reflects light emitted from the measuring light source (Fig. 1, 
Claim 3
 	Tabuchi et al. (2017/0372489) discloses the pattern generator is a DMD (Para. 0048).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (2017/0372489).
	Tabuchi et al. (2017/0372489) discloses the claimed invention except for each pixel of the photoreceptor is smaller than each pixel of the projection device. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Tabuchi et al. (2017/0372489) with pixels sizes listed above since it was well known in the art that having smaller pixels sizes for the photoreceptor increases resolution, therefore improving the overall image quality. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim 13
 method of projecting a sinusoidal stripe pattern on a measurement target object W, and of acquiring a captured image each time the stripe pattern is moved at a pitch less than the sinusoidal cycle; Para. 0049-0050), and generation of a projection pattern image by illuminating the measurement object (Fig. 1, Ref. W) with the measuring light by using the illuminator (Fig. 1, Ref. 241) and receiving the measuring light reflected by the measurement object (Fig. 1, Ref. W) by using the photoreceptor (Fig. 1, Ref. 232) at a position after the 25translation operation a predetermined number of times whereby capturing projection pattern images of the measurement object at the positions corresponding to the predetermined number of translation operations (Para. 0055; It is inherent that the stage is going to be moved multiple 
Claim 16
Tabuchi et al. (2017/0372489) discloses 25generating a projection pattern (Fig. 1, Ref. 24) image by illuminating a measurement object (Fig. 1, Ref. W) 30which is placed on a stage (Fig. 1, Ref. 21) that includes a translation stage part (Fig. 1, Ref. 212) having a placement surface (Fig. 1, Ref. 211) on which the measurement object (Fig. 1, Ref. W) is placed and capable of translating the placement surface (Fig. 1, Ref. 211) when the translation stage part (Fig. 1, Ref. 212) is positioned at 80Attorney Docket No.: 3110-320an initial position with measuring light having a predetermined projection pattern having alternating light-and-dark intervals  (method of projecting a sinusoidal stripe pattern on a measurement target object W, and of acquiring a captured image each time the stripe pattern is moved at a pitch less than the sinusoidal cycle.) by using an illuminator (Fig. 1, Ref. 24) that includes a plurality of independently controllable and two-dimensionally-arranged projection devices (Fig. 1, Ref. 24), and receiving (Fig. 1, Ref. 23) the measuring light reflected by the measurement object (Fig. 1, Ref. W) by 5using a photoreceptor (Fig. 1, Ref. 232); repeating a translation operation in which the translation stage (Fig. 1, Ref. 212) part is translated by using a movement controller (Fig. 1, Ref. 26) by a moving pitch smaller than the minimum width of the projection pattern (Fig. 1, Ref. 24) which can be projected on the stage (Fig. 1, Ref. 21) by independently controlling the projection devices of the .

Allowable Subject Matter
Claims 4-10, 12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 4, 5, 12, 14 the prior art fails to disclose or make obvious the movement controller moves the translation stage part by the moving pitch in a direction parallel to the illumination direction of the measuring light of the illuminator with respect to the optical axis of the photoreceptor or the projection pattern of the illuminator is a striped projection pattern 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 16, 2022